Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on April 13, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 16-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities:  
  	page 1, [0001], line 3, the phrase -- , now US Patent No. 10/435,806 -- should be inserted after the word “Compositions” “.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-5, 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1).
Regarding claim 1, Matsukawa teaches a method for treating a substrate comprising: 
• contacting at least a portion of the substrate with a spontaneously depositable 
pretreatment composition comprising a Group IIIB metal and/or a Group IVB metal (= chemical conversion coating agent containing at least one kind selected from the group consisting of zirconium, titanium and hafnium, and fluorine and substantially containing no phosphate ions and harmful heavy metal ions) [page 2, [0016]]; and 
• passing electric current between an anode and the substrate that has been contacted with the spontaneously depositable pretreatment composition pretreatment composition, serving as a cathode, said cathode and anode being immersed in an electrodepositable pretreatment composition to deposit a coating from the electrodepositable pretreatment composition onto a surface of the substrate (= a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly 

limited, and examples thereof may include coatings using a cationic electrodeposition coating composition) [page 5, [0058]; and page 6, [0069]: electrocoating was applied to the surface].
The method of Matsukawa differs from the instant invention because Matsukawa does not disclose the following:
a.	Deoxidizing at least a portion of the substrate.
Matsukawa teaches examples of a metal material treated in the present invention include an iron material, an aluminum material, a zinc material and the like (page 5, [0054]).
Stoffer teaches that an aluminum-containing component is pretreated by cleaning and/or deoxidizing (page 1, [0012]).
In another embodiment the pretreatment deoxidation and activation operation additionally comprises an optional process involving immersion in a solution comprising 5% to 15% by volume nitric or sulfuric acid and about 2.5 wt % Amchem #7, available from Amchem Products, Inc., a subsidiary of Henkel Surface Technologies of Madison Heights, Mich., at ambient temperature for between about 5 and 15 minutes. In each instance, the substrate is subsequently rinsed, preferably with deionized water (page 2, [0014]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Matsukawa by deoxidizing at least a portion of the substrate because deoxidation is a pretreatment operation which activates an aluminum-containing component for coating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the electrodepositable pretreatment composition comprises a lanthanide series metal and/or a Group IIIB metal, an oxidizing agent, and a metal-complexing agent.
	Matsukawa teaches a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly limited, and examples thereof may include coatings using a cationic electrodeposition coating composition, organic solvent coating composition, water-borne coating composition, powder coating composition and soon (page 5, [0058]).
	Stoffer teaches an electrodeposited cerium-based coating formed in conjunction with an electrochemical process on an aluminum or aluminum alloy structural component (page 1, [0010]). The electrolyte comprises a lanthanide series metal and/or a Group IIIB metal (= a cerium-containing compound) [page 2, [0015]], an oxidizing agent (= hydrogen peroxide is added to the electrolyte as an oxidizing agent) [page 2, [0017]], and a metal-complexing agent (= the electrolyte contains gelatin and/or amino acids as an additive) [page 2, [0018]].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositable pretreatment composition described by Matsukawa with wherein the electrodepositable pretreatment composition comprises a lanthanide series metal and/or a Group IIIB metal, an oxidizing agent, and a metal-complexing agent because a cerium-based coating produced by electrodeposition 

enhances the corrosion resistance of aluminum and aluminum alloys (Stoffer, page 1, [0006]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Matsukawa teaches wherein the Group IIIB metal and/or the Group IVB metal is present in the spontaneously deposited pretreatment composition in an amount of 10 ppm to 500 ppm based on the total weight of the spontaneously depositable pretreatment 
composition (= preferably, the content of at least one kind selected from the group consisting of zirconium, titanium and hafnium, which is contained in the chemical conversion coating agent is within a range from 20 ppm of a lower limit to 10000 ppm of an upper limit in terms of metal) [page 2, [0023]].
	Regarding claim 3, Matsukawa teaches wherein the spontaneously depositable pretreatment composition further comprises an electropositive metal (= preferably, the content of at least one kind selected from the group consisting of magnesium ion, zinc ion, calcium ion, aluminum ion, gallium ion, indium ion and copper ion is within a range from 1 ppm of a lower limit to 5000 ppm of an upper limit) [page 4, [0045]].
	Regarding claim 4, Matsukawa teaches wherein the electropositive metal is present in an amount of 1 ppm to 100 ppm based on total weight of the spontaneously depositable 

pretreatment composition (= preferably, the content of at least one kind selected from the group consisting of magnesium ion, zinc ion, calcium ion, aluminum ion, gallium ion, indium ion and copper ion) [page 4, [0045]].
	Regarding claim 5, Stoffer teaches wherein the lanthanide series metal and/or the Group IIIB metal is present in the electrodepositable pretreatment composition in an amount of 0.01 weight percent to 10 weight percent based on the total weight of the electrodepositable pretreatment composition (= a preferred electrolyte has an initial cerium ion concentration at the beginning of electrodeposition which is at least about 0.01 mole per liter cerium ions, with one preferred embodiment containing 0.03 mole per liter) [page 2, [0015]].
Regarding claim 7, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose the method further comprises contacting the substrate with a sealing composition comprising phosphate.
	Stoffer teaches that:
After deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution, for example 2.5 wt % Na3PO4 with a pH adjusted to about 4.5 with H3PO4 for about five minutes.  In one especially preferred embodiment where it has been discovered to be critical that the phosphate solution be nonboiling, the sealing solution is maintained at a temperature between 70o C. and about 95o C. Sealing involves expansion of the lattice of the deposited material such that it essentially grows together. The coating yielded is substantially continuous, i.e., the instance of cracking and other discontinuity is relatively low.  Without being bound to a particular theory, it is believed that cerium phosphate compounds are formed (page 3, [0034]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Matsukawa by contacting the substrate with a sealing composition comprising phosphate because sealing 

expands the lattice of the deposited material such that it essentially grows together. The coating yielded is substantially continuous, i.e., the instance of cracking and other discontinuity is relatively low.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 8, Stoffer teaches wherein the sealing composition further comprises a Group IA metal (= 2.5 wt % Na3PO4) [page 3, [0034]].
	Regarding claim 9, Stoffer teaches wherein the Group IA metal is present in an amount 0.001 weight percent to 5 weight percent based on total weight of the sealing composition (= 2.5 wt % Na3PO4) [page 3, [0034]].
	Regarding claim 14, Matsukawa teaches wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition (= a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly limited, and examples thereof may include coatings using a cationic electrodeposition coating composition) [page 5, [0058]].
	Regarding claim 15, Stoffer teaches wherein the immersing in the electrodepositable pretreatment composition occurs prior to the contacting with the sealing composition (= after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution) [page 3, [0034]].

II.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Pedraza Diaz et al. (US Patent Application Publication No. 2012/0125778 A1).
	Matsukawa and Stoffer are as applied above and incorporated herein.
Regarding claim 6, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the electrodepositable pretreatment composition further comprises a surfactant.
Like Stoffer, Pedraza Diaz teaches electrodepositing (page 1, [0013]) a cerium-based coating (page 2, [0023]). In additional but non-essential manner, the electrolyte 24 may also include one or more additives and/or surfactants (page 3, [0054]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositable pretreatment composition described by the Matsukawa combination with wherein the electrodepositable pretreatment composition further comprises a surfactant because surfactants are additives in cerium electrolytes for electrodepositing cerium-based coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1).
	Matsukawa and Stoffer are as applied above and incorporated herein.
Regarding claim 10, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the sealing composition further comprises a Group IIIB metal and/or a Group IVB metal.
Stoffer teaches that after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution (page 3, [0034]).
	Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions. The sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the sealing composition described by the Matsukawa combination with wherein the sealing composition comprises a Group IIIB metal and/or a Group IVB metal because sealing solutions containing Zr fluorides and phosphates form a surface layer on conversion coatings and enhances the corrosion resistance of the conversion coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

IV.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) as applied to claim 10 above, and further in view of Mansfeld et al. (“Sealing of Anodized Aluminum Alloys with Rare Earth Metal Salt Solutions,” Journal of the Electrochemical Society (1998 Aug 1), Vol. 145, No. 8, pp. 2792-2798).
Matsukawa, Stoffer Hardin are as applied above and incorporated herein.
Regarding claim 11, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as total elemental metal) based on total weight of the sealing composition.

Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions.  The sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	Mansfeld teaches that:
In the yttrium chloride sealing process, the samples were sealed in boiling 15 mM YCl3 solution for 15 min. For sealing in yttrium acetate, the samples were immersed in boiling 50 mM Y(CH3COO), solution (pH adjusted to 5.14) for 15 min. The two yttrium sulfate I and II sealing processes were carried out in boiling 25 mM Y2(SO4)3 solution (pH adjusted to 5.28) for 15 min or in 50 mM Y2(SO4)3 solution(pH adjusted to 6) for 30 min (pages 2792-2793, bridging paragraph).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Group IIIB metal and/or the Group IVB metal is present in the sealing composition described by the Matsukawa combination with wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as total elemental metal) based on total weight of the sealing composition because a boiling 15 mM YCl3 solution, a boiling 50 mM Y(CH3COO) and a boiling 25 mM Y2(SO4)3  are solutions that seal conversion coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” InARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49).
	Matsukawa and Stoffer are as applied above and incorporated herein.
	Regarding claim 12, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the electric current cycles between a current-on position and a current-off position.
	Stoffer teaches an electrodeposited cerium-based coating formed in conjunction with an electrochemical process on an aluminum or aluminum alloy structural component (page 1, [0010]).
	Cetinkaya teaches that:
Little attention has been paid to pulse electrodeposition (PED) as a technique to deposit porous cerium nanofilms. Pulsed electrodeposition is an effective method to control surface properties by varying pulse parameters, and to achieve a more homogeneous surface composition and morphology. In fact, thin film preparation by pulsed electrodeposition presents many advantages regarding the 

morphology and the composition of metal oxides and alloys [22, 29] but this method has not been applied to ceria yet. In this work, ceria film is deposited via cathodic deposition on nanostructured, gold-coated, polycarbonate track-etched membrane (PCTE) template by both constant potential and PED method. A comparison between these two methods is presented and the pulse parameters for porous ceria electrodeposition are investigated (page 45, left column, lines 1-20).

Cathodic electrodeposition was performed underpotentiostatic and pulse conditions using a computer-controlled potentiostat (modelEZstatPro) [page 45, left column, lines 36-40].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric current described by the Matsukawa combination with wherein the electric current cycles between a current-on position and a current-off position because pulsed electrodepositing ceria films controls surface properties and achieves a more homogeneous surface composition and morphology.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 13, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the current-off condition comprises a frequency of at least 5 seconds.
Cetinkaya teaches that the experiments presented in Figure 4 were performed at -0.9V / 0V and -0.7V / 0V with 10s on/1s off (page 46, “3.3. Pulse Potential Deposition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current-off condition described by the Matsukawa combination with wherein the current-off condition comprises a frequency of at 

least 5 seconds because by varying pulse parameters, pulsed electrodeposition is an effective method to control surface properties and to achieve a more homogeneous surface composition and morphology. One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current-off condition by routine experimentation that would have achieved the desired surface composition and morphology (MPEP § 2141.03).	
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Harvey et al. (“Cerium-Based Conversion Coatings on Aluminium Alloys: A Process Review,” Corrosion Engineering, Science and Technology (2013 Jun 1), Vol. 48, No. 4, pp. 248-269) is cited to teach a general process outline for the cerium coating of aluminum (page 249, “General process outline”; and Fig. 1).
Li et al. (“Metal-Amino Acid Complexes. II. Polarographic and Potentiometric Studies on Complex Formation between Copper (II) and Amino Acid Ion,” Journal of the American Chemical Society (1952 Aug), Vol. 74, No. 16, pp. 4184-4188) is cited to teach metal-amino acid complexes (page 4184, Title).
Dull et al. (US Patent No. 6,248,184) is cited to teach a sealing solution comprising a 

dilute solution of a rare earth metal salt selected from the group consisting of cerium salts and yttrium salts (col. 2, lines 28-30).
Stoffer et al. (US Patent Application Publication No. 2004/0028820 A1) is cited to teach a cerium-based coating produced by a spontaneous deposition process (page 2, [0012]).
Stoffer et al. (US Patent Application Publication No. 2004/0026251 A1) is cited to teach subjecting the pretreated component to e-coating (page 3, [0029]).
Kaneko et al. (US Patent Application Publication No. 2009/0208716 A1) is cited to teach forming a multiple layered coating film including (A) the first step of immersing an untreated metal substrate in an aqueous solution containing nitrate of a rare earth metal and forming a crystalline continuous coating film containing a rare earth metal compound with a deposition amount of 1 mg/m2 at lower limit and 110 mg/m2 at upper limit by cathode electrolysis and (B) the second step of coating an electrodeposition coating composition containing an organic acid or inorganic acid salt of a rare earth metal by cathode electrodeposition (abstract).
	McMurdie et al. (US Patent Application Publication No. 2008/0145678 A1) is cited to 
teach methods for coating a metal substrate comprising (a) contacting at least a portion of the metal substrate with a pretreatment composition comprising (i) a source of a group IIIB metal and/or a group IVB metal, and (ii) a source of copper; and then (b) contacting at least a portion of the metal substrate with a composition comprising (i) a film-forming resin, and (ii) a source of yttrium (page 1, [0005]).
	WO 2009/045845 is cited to teach that in certain embodiments, the pretreatment composition comprises a group IIIB and/or IVB metal compound (page 8, [0028]). In certain 

embodiments, the pretreatment composition also comprises an electropositive metal, such as copper (page 10, [0034]). In certain embodiments, the coating composition comprising a film- forming resin also comprises yttrium [page 18, [0065]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 6, 2021